Citation Nr: 0315249	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-56 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, or compensation for the cause of the 
veteran's death pursuant to 38 U.S.C.A. 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and V.K.


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active service in the United States Navy from 
July 1918 to February 1919 and from November 1942 to March 
1945.  He died on March [redacted], 1990; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1990 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
the cause of the veteran's death.

In April 1998 the Board remanded this matter for additional 
development and consideration of this matter under amendments 
to 38 U.S.C.A. § 1151 that had been enacted during the 
pendency of this claim.  Following such development, the 
matter was returned to the Board, which found that additional 
development was necessary and deferred further consideration 
until such development was completed. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 2002 and in January 2003, the Board undertook 
additional development on the issue reported on the title 
page pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  This has been completed.  In December 2002 
and April 2003 respectively, the Board provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  The appellant's representative submitted a brief 
in January 2003.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  


In accordance with the March 2002 development the Board 
obtained some medical records from the nursing home where the 
veteran had died.  In accordance with the January 2003 
development, the Board obtained a report of a medical opinion 
based on claims file review.  This report was completed in 
April of 2003.  This evidence has not been considered by the 
RO, and the appellant has not waived initial RO consideration 
of this evidence.  38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the April 2003 
VA medical opinion report to ensure it is 
responsive to and in complete compliance 
with the Board's directives and 
development and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death, or 
compensation for the cause of the 
veteran's death pursuant to 38 U.S.C.A. 
§ 1151.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the July 2001 supplemental 
statement of the case (SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

